DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 20202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

• decrypting encrypted asset rive parameters received from the benefactor computing device to produce a first subset of the digitally encoded rive parameters
• decrypting encrypted liability rive parameters received from the debtor computing device to produce a second subset of the digitally encoded rive parameters
• decoding the first subset of the digitally encoded rive parameters to produce asset rive parameters
• decoding the second subset of the digitally encoded rive parameters to produce liability rive parameters

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 3 recites the limitation "decrypting encrypted asset rive parameters received from the benefactor computing device to produce a first subset of the digitally encoded rive parameters;" in MPEP 2163.03(V). 
• Claim 3 recites the limitation "decrypting encrypted liability rive parameters received from the debtor computing device to produce a second subset of the digitally encoded rive parameters;" in paragraph 3. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 3 recites the limitation "decoding the first subset of the digitally encoded rive parameters to produce asset rive parameters;" in paragraph 4. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 3 recites the limitation "decoding the second subset of the digitally encoded rive parameters to produce liability rive parameters; and" in paragraph 5. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 9 recites the limitation "decrypting encrypted asset rive parameters received from the benefactor computing device to produce a first subset of the digitally encoded rive parameters;" in paragraph 2. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 9 recites the limitation "decrypting encrypted liability rive parameters received from the debtor computing device to produce a second subset of the digitally encoded rive parameters;" in paragraph 3. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 9 recites the limitation "decoding the first subset of the digitally encoded rive parameters to produce asset rive parameters;" in paragraph 4. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired MPEP 2163.03(V). 
• Claim 9 recites the limitation "decoding the second subset of the digitally encoded rive parameters to produce liability rive parameters; and" in paragraph 5. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 15 recites the limitation "decrypting encrypted asset rive parameters received from the benefactor computing device to produce a first subset of the digitally encoded rive parameters;" in paragraph 2. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 15 recites the limitation "decrypting encrypted liability rive parameters received from the debtor computing device to produce a second subset of the digitally encoded rive parameters;" in paragraph 3. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 15 recites the limitation "decoding the first subset of the digitally encoded rive parameters to produce asset rive parameters;" in paragraph 4. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 15 recites the limitation "decoding the second subset of the digitally encoded rive parameters to produce liability rive parameters; and" in paragraph 5. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1. A method comprises: interpreting digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining an initial rive approach for riving an initial set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyzing a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates availability of the first face value benefit to fund the first sequential portion of the second premium payment stream in accordance with the initial rive approach: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting the first longevity-contingent instrument and the second longevity-contingent instrument to include in the initial set of longevity-contingent instruments; riving the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; riving the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issuing sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and issuing sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. The method of claim 1 further comprises one or more of: associating the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associating the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitating payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a subsequent rive approach for riving a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3. The method of claim 1, wherein the interpreting the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements comprises one or more of: asset rive parameters received from the benefactor to produce a first subset of the digitally encoded rive parameters; liability rive parameters received from the debtor to produce a second subset of the digitally encoded rive parameters; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first subset of the digitally encoded rive parameters to produce asset rive parameters; the second subset of the digitally encoded rive parameters to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4. The method of claim 1, wherein the determining the initial rive approach comprises one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: establishing the initial rive approach as an initial consistency approach. Claim 5. The method of claim 1, wherein the analyzing the subset of the multitude of available longevity-contingent instruments to produce the characterization information comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6. The method of claim 1, wherein the riving the first longevity-contingent instrument in accordance with the initial rive approach to produce the first sub-asset and the first sub-liability comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7. functions to: interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine an initial rive approach for riving an initial set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates availability of the first face value benefit to fund the first sequential portion of the second premium payment stream in accordance with the initial rive approach: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first longevity-contingent instrument and the second longevity-contingent instrument to include in the initial set of longevity-contingent instruments; rive the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; rive the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8. claim 7, wherein further functions to: associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitate payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a subsequent rive approach for riving a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9. claim 7, wherein functions to interpret the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements by one or more of: asset rive parameters received from the benefactor to produce a first subset of the digitally encoded rive parameters; liability rive parameters received from the debtor to produce a second subset of the digitally encoded rive parameters; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first subset of the digitally encoded rive parameters to produce asset rive parameters; the second subset of the digitally encoded rive parameters to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10. claim 7, wherein functions to determine the initial rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: establishing the initial rive approach as an initial consistency approach. Claim 11. claim 7, wherein functions to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12. claim 7, wherein functions to rive the first longevity-contingent instrument in accordance with the initial rive approach to produce the first sub-asset and the first sub-liability by: generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13. stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine an initial rive approach for riving an initial set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates availability of the first face value benefit to fund the first sequential portion of the second premium payment stream in accordance with the initial rive approach: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first longevity-contingent instrument and the second longevity-contingent instrument to include in the initial set of longevity-contingent instruments; rive the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; rive the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. claim 13 further comprises: stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitate payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a subsequent rive approach for riving a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15. claim 13, wherein functions to execute the operational instructions stored to cause to interpret the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements by one or more of: asset rive parameters received from the benefactor to produce a first subset of the digitally encoded rive parameters; liability rive parameters received from the debtor to produce a second subset of the digitally encoded rive parameters; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first subset of the digitally encoded rive parameters to produce asset rive parameters; the second subset of the digitally encoded rive parameters to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16. claim 13, wherein functions to execute the operational instructions stored to cause to determine the initial rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: establishing the initial rive approach as an initial consistency approach. Claim 17. claim 13, wherein functions to execute the operational instructions stored to cause to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18. claim 13, wherein functions to execute the operational instructions stored to cause to rive the first longevity-contingent instrument in accordance with the initial rive approach to produce the first sub-asset and the first sub-liability by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a computing device", "a [benefactor] computing device", and "a [debtor] computing device". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "a [benefactor] computing device", and "a [debtor] computing device" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … the initial rive approach", "analyzing, by the computing device, … second longevity-contingent instrument; and", "when the first characterization information … the initial rive approach", "selecting, by the computing device, … set of longevity-contingent instruments", "riving, by the computing device, … first premium payment stream", "riving, by the computing device, … second premium payment stream", "issuing, by the computing device, … initial rive approach; and" and "issuing, by the computing device, … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … the initial rive approach", "analyzing, by the computing device, … second longevity-contingent instrument; and", "selecting, by the computing device, … set of longevity-contingent instruments", "riving, by the computing device, … first premium payment stream", "riving, by the computing device, … second premium payment stream", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "when the first characterization information … the initial rive approach", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpreting, by a computing device, … produce rive approach requirements", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). Independent claim 1 further does not specify any particular machine element(s) for the "when the first characterization information … the initial rive approach" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "[a] computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", and "a [debtor] computing device". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", and "a [debtor] computing device" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("functions to", "interpret digitally encoded rive parameters … produce rive approach requirements", "determine an initial rive approach … the initial rive approach", "analyze a subset of the … second longevity-contingent instrument; and", "when the first characterization information … the initial rive approach", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue, via the interface, sub-asset … initial rive approach; and" and "issue, via the interface, sub-liability … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "functions to", "interpret digitally encoded rive parameters … produce rive approach requirements", "determine an initial rive approach … the initial rive approach", "analyze a subset of the … second longevity-contingent instrument; and", "when the first characterization information … the initial rive approach", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpret digitally encoded rive parameters … produce rive approach requirements", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered 
Claim 13: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "a computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "a third memory element", and "a fourth memory element". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "a third memory element", and "a fourth memory element" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "determine an initial rive approach … the initial rive approach", "a third memory element that … the processing module to", "analyze a subset of the … second longevity-contingent instrument; and", "a fourth memory element that … the processing module to", "when the first characterization information … the initial rive approach", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue sub-asset information to the … initial rive approach; and" and "issue sub-liability information to the … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element that … the processing module to", "interpret adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1, and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citation herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 3: Dependent claim 3 does not include additional elements that are sufficient to integrate the exception into a practical application because, "decrypting encrypted [asset rive parameters]", "decrypting encrypted [liability rive parameters]", "decoding [the first subset]", and "decoding [the second subset]" of dependent claim 3 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("decrypting encrypted asset rive parameters … digitally encoded rive parameters", "decrypting encrypted liability rive parameters … digitally encoded rive parameters", "decoding the first subset of … produce asset rive parameters", "decoding the second subset of … liability rive parameters; and" and "aggregating the asset rive parameters … the rive approach requirements") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and the courts have found the following type of activity to be well-understood, routine, and conventional identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 5: Dependent claim 5 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing the multitude" of dependent claim 5 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing the multitude of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "accessing the multitude of available longevity-contingent instruments" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 9: Dependent claim 9 does not include additional elements that are sufficient to integrate the exception into a practical application because, "decrypting encrypted [asset rive parameters]", "decrypting encrypted [liability rive parameters]", "decoding [the first subset]", and "decoding [the second subset]" of dependent claim 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("decrypting encrypted asset rive parameters … digitally encoded rive parameters", "decrypting encrypted liability rive parameters … digitally encoded rive parameters", "decoding the first subset of … produce asset rive parameters", "decoding the second subset of … liability rive parameters; and" and "aggregating the asset rive parameters … the rive approach requirements") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "decrypting encrypted asset rive parameters … digitally encoded rive parameters", "decrypting encrypted liability rive parameters … digitally encoded rive parameters", "decoding the first subset of … produce asset rive parameters", and Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing [] the multitude" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing, via the interface, the … of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element", "decrypting encrypted [liability rive parameters]", "decoding [the first subset]", and "decoding [the second subset]" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fifth memory element that … the processing module to", "associate the plurality of sub-assets … the benefactor computing device", "associate the plurality of sub-liabilities … the debtor computing device", "when available, facilitate payment of … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approac") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fifth memory element that … the processing module to", "associate the plurality of sub-assets … the benefactor computing device", "associate the plurality of sub-liabilities … the debtor computing device", "when available, facilitate Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to integrate the exception into a practical application because, "decrypting encrypted [asset rive parameters]", "decrypting encrypted [liability rive parameters]", "decoding [the first subset]", and "decoding [the second subset]" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("decrypting encrypted asset rive parameters … digitally encoded rive parameters", "decrypting encrypted liability rive parameters … digitally encoded rive parameters", "decoding the first subset of … produce asset rive parameters", "decoding the second subset of … liability rive parameters; and" and "aggregating the asset rive parameters … the rive approach requirements") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 17: Dependent claim 17 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing the multitude" of dependent claim 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing the multitude of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced 
Claim 2: Dependent claim 2 adds additional method steps of "associating, by the computing device, … the benefactor computing device", "associating, by the computing device, … the debtor computing device", "when available, facilitating, by the … initial rive approach; and" and "determining, by the computing device, … the subsequent rive approach". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "generating beneficiary ownership of the … the first sub-asset; and" and "generating fiduciary responsibility of the … with the first sub-liability". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "associate the plurality of sub-assets … the benefactor computing device", "associate the plurality of sub-liabilities … the debtor computing device", "when available, facilitate payment of … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approach". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20090150189 A1 by Barron, JR.; Edwin Clifford et al. discloses Hybrid life insurance product with an improved total return.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.

USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070011069 A1 by Bevacqua; John F. JR. discloses System, method and financial product for providing retirement income protection.
USPGPub No. US 20080109341 A1 by STIFF; Geoffrey S. et al. discloses System and Method For Providing A Deferred Premium Annuity.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080172325 A1 by Lange; Jeffrey Scott et al. discloses Optimal reverse mortgage product and methods, systems, and products for providing same.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20080109346 A1 by Valentino; James et al. discloses METHODS AND SYSTEMS FOR MANAGING LONGEVITY RISK.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.

USPGPub No. US 20060293985 A1 by Lederman; Eric D. et al. discloses System and method for securitizing tangible assets in the alternative financial services industry.
USPGPub No. US 20090099979 A1 by Raghavan; Harish et al. discloses Systems and methods for enhancing group benefit plans and other entities via life insurance funding and administration structures.
USPGPub No. US 20080262956 A1 by De La Motte; Alain L. discloses System and Method for High-Yield Investment Returns in Riskless-Principal Interest Rate/Yield Arbitrage.
USPGPub No. US 20040153387 A1 by Mallozzi, James J. discloses Financial system that provides investment funds and a death benefit.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 7389262 B1 to Lange; Jeffrey discloses Financial products having demand-based, adjustable returns, and trading exchange therefor.
USPAT No. US 8126794 B2 to Lange; Jeffrey et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPAT No. US 7742972 B2 to Lange; Jeffrey et al. discloses Enhanced parimutuel wagering.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/22/2022